Fourth Court of Appeals
                                        San Antonio, Texas
                                                June 10, 2016

                                            No. 04-16-00222-CV

                                    IN RE Leticia MONTEMAYOR

                                     Original Mandamus Proceeding1

                                                   ORDER

        On April 8, 2016, Relator Leticia Montemayor filed a petition for a writ of mandamus.
The court has considered the petition for writ of mandamus and has determined that Relator is
entitled to the relief requested. Accordingly, the petition for writ of mandamus is
CONDITIONALLY GRANTED. TEX. R. APP. P. 52.8(c). The court’s opinion will issue at a
later date.

        The Honorable Jesus Garza is ORDERED to vacate the July 24, 2015 order. The writ
will issue only if we are notified that Judge Garza has not done so within twenty days of the date
of this order.

        It is so ORDERED on June 10, 2016.

                                                            _________________________________
                                                            Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of June, 2016.



                                                            ___________________________________
                                                            Keith E. Hottle, Clerk




1
  This proceeding arises out of Cause No. 2011CVW001587 C3, styled In the Interest of R.E.M., a Child, pending in
the County Court at Law No. 2, Webb County, Texas, the Honorable Jesus Garza presiding.